Exhibit 10.1

 

RELEASE AGREEMENT

 

RELEASE AGREEMENT (this “Release Agreement”) dated as of May 16, 2005 by and
between Warren Pratt (“Employee”) and Silicon Graphics, Inc. (the “Company”).

 

WHEREAS, pursuant to the terms of the Letter Agreement dated April 25, 2001 (the
“Letter Agreement”; terms used but not defined herein have the meaning given in
the Letter Agreement) between Employee and the Company, the Company agreed to
forgive a portion of the balance of the loan made under the Letter Agreement,
subject to Employee’s delivery to the Company of a general release of claims;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Release Agreement, and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Employee understands that if Employee
does not sign this Release Agreement, no portion of the loan made pursuant to
the Letter Agreement will be forgiven.

 

2.                                       In consideration of the forgiveness of
the loan made pursuant to Letter Agreement, Employee agrees to release and
discharge unconditionally the Company and any successors, subsidiaries,
affiliates, related entities, and their respective current and former officers,
directors, stockholders, employees, benefits plan administrators and trustees,
agents, attorneys, insurers, representatives, affiliates, successors and
assigns, from any and all claims, actions, causes of action, demands,
obligations or damages of any kind arising from his employment with the Company
and the separation of that employment or otherwise, whether known or unknown to
him, which he ever had or now have upon or by reason of any matter, cause or
thing, up to and including the day on which he signs this Release Agreement. 
The claims Employee is waiving include, but are not limited to, all claims
arising out of or related to any stock options or restricted stock held by or
granted to Employee by the Company or any of its affiliates; all claims under
Title VII of the Civil Rights Act of 1964, as amended; all claim under the Age
Discrimination in Employment Act of 1967; all claims under the Americans with
Disabilities Act; all claims under the Fair Labor Standards Act; all claims
under the National Labor Relations Act; all claims under the Family and Medical
Leave Act; all claims under the Employee Retirement Income Security Act; all
claims under 42 U.S.C. section 1981; all claims under the California Fair
Employment and Housing Act and all claims under other analogous federal, state
and local laws, regulations, statutes and ordinances; all claims under any
principle of common law; all claims concerning any right to reinstatement; and
all claims for any type of relief from the Company, whether federal, state or
local, whether statutory, regulatory or common law, and whether tort, contract
or otherwise.  This release of claims does not affect any pending claim for
workers’ compensation benefits, vested rights, if any, in the Company’s 401(k)
plan, or Employee’s rights to exercise any and all Company stock options in
accordance with the terms thereof, or any other claims that cannot be waived
under applicable laws.  Notwithstanding the foregoing, Employee does not waive
any rights to which he may be entitled to seek indemnification with respect to
liability incurred by Employee in his capacity as an officer and

 

--------------------------------------------------------------------------------


 

employee of the Company in accordance with the bylaws of the Company and the
indemnification agreement between Employee and the Company.

 

3.                                       Because Employee agrees to release all
claims, known or unknown, as set forth in Paragraph 2 above, Employee also
agrees to expressly waive his rights under Section 1542 of the California Civil
Code (or any analogous federal or state law or regulations), which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

4.                                       Employee acknowledges that he has
carefully read and fully understands all of the provisions of this Release
Agreement and is entering into this Release Agreement knowingly and voluntarily
and intends to be bound by its terms.  Employee was advised and hereby is
advised in writing to consult with an attorney of his choice prior to executing
this Release Agreement.

 

5.                                       Employee understands and agrees that
the terms of this Release Agreement are confidential and he will not disclose to
others the terms of this Release Agreement, except as otherwise permitted by law
and with the written consent of the Company; provided that Employee may disclose
this information to his immediate family or for purposes of securing
professional, financial, tax or legal services so long as, prior to that
disclosure, he has informed such persons that this confidentiality clause is in
effect and that they are bound by it as well.  Employee understands that the
Company may disclose the existence and contents of this Release Agreement,
including but not limited to public disclosure as the Company deems necessary or
appropriate to comply with securities law requirements.

 

6.                                       In the event of any dispute, claim,
question, or disagreement arising out of or relating to this Release Agreement
or the breach thereof, Employee and the Company agree to first use their best
efforts to settle such matters in an amicable manner.  Initially, the parties
shall consult and negotiate with each other, in good faith and, recognizing
their mutual interests, attempt to reach a just and equitable solution
satisfactory to both parties.  If the parties do not reach such resolution
within a period of 60 days, then upon written notice by either party to the
other, any unresolved dispute, claim or differences shall be submitted to
confidential mediation by a mutually agreed upon mediator.  Either party may,
without inconsistency with this Release Agreement, apply to any court having
jurisdiction hereof and seek injunctive relief so as to maintain the status quo
until such time as the mediation is concluded or the controversy is otherwise
resolved.  The site of the mediation shall be in the County of Santa Clara,
California.  Each party shall each bear its own costs and expenses and an equal
share of the mediators’ and any similar administrative fees.  If any such
dispute is finally determined in Employee’s favor through a judicial proceeding,
the Company shall reimburse all reasonable fees and expenses, including
attorneys’ and consultants’ fees, that Employee incurs in good faith in
connection therewith.  If the dispute involves an amount to be paid, the Company
shall reimburse such fees to the extent Employee received half or more of the
amount in dispute.

 

--------------------------------------------------------------------------------


 

7.                                       If one or more of the provisions of
this Release Agreement shall for any reason be held to be unenforceable in any
respect, such unenforceability shall not affect any other provisions of this
Release Agreement.

 

8.                                       This Release Agreement contains the
entire agreement between Employee and the Company, and supersedes any and all
prior agreements or understandings, pertaining to the subject matter of this
Release Agreement.  Employee represents and acknowledges that in executing this
Release Agreement he has not relied upon any representation or statement not set
forth here with regard to the subject matter of this Release Agreement.

 

9.                                       This Release Agreement shall be
governed by the laws of the state of California.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Release
Agreement, to be effective as of the day and year first written above.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Warren Pratt

 

 

Warren Pratt

 

 

 

 

 

 

 

 

SILICON GRAPHICS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Sandra M. Escher

 

 

Name: Sandra M. Escher

 

Title:  Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------